Cunningham, J.
(dissenting) : The law as announced in the foregoing opinion may possibly be right, but the point on which the court decides the ‘case was not raised by attorneys, either in brief or *553upon oral argument, and it comes into the case only at the suggestion of the court. I do not think this is a fair way to treat attorneys. The court should decide cases upon the merits as presented by the attorneys, unless there appear to be questions of a jurisdictional nature which preclude it from so doing.